Citation Nr: 1816199	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-41 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension including as secondary to service-connected psychiatric disability.

2.  Entitlement to service connection for cervical degenerative disc disease including as secondary to service-connected low back disability.  

3.  Entitlement to a higher initial rating for service-connected flat feet, rated noncompensably disabling prior to February 20, 2016, and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).    

In January 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The Board in July 2015 remanded the appealed claims for additional development.  

Claims for service connection for a low back disability and an acquired psychiatric disorder that were remanded by the Board in July 2015 were granted by a February 2017 RO decision.  Accordingly, these claims for service connection are no longer before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Since the last supplemental statement of the case was issued in February 2017, the Veteran's VA vocational rehabilitation file has been associated with the claims file,   and includes information relevant to the Veteran's pes planus.  Accordingly, such evidence must be considered by the AOJ in the first instance. 38 C.F.R. § 19.31.

With respect to the cervical spine disability, upon VA examination in December   2016, cervical disc disease was diagnosed, but the examiner opined that the cervical degenerative disc disease was not at least as likely as not proximately due to or     the result of the Veteran's service-connected low back degenerative joint disease because "degenerative disease of the spine is neither contagious nor [does] it      travel in an antegrade fashion." She added, "The cervical spine does not support thoracolumbar spine and there is no increased stress on [the cervical] spine due      to distal spine column conditions." Regrettably, the examiner failed to address the question posed of aggravation of cervical degenerative disc disease by the Veteran's service-connected lumbar degenerative joint disease.  Hence, an addendum opinion must be sought to address this question of secondary aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013).    

Similarly, a December 2016 VA examiner opined that the Veteran's hypertension was not at least as likely as not caused by his service-connected PTSD with major depression, but failed to provide an opinion addressing the question of aggravation of hypertension by the service-connected psychiatric disability.  
 
Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are   in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records dating since February 2017.  If the requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  An addendum opinion should be sought to the December 2016 QTC VA examination addressing the Veteran's hypertension.  The examiner should be asked      to provide an opinion whether it is at least as likely as     not (50 percent probability or greater) that the Veteran's hypertension was worsened beyond its normal progression by his service-connected psychiatric disability.  If so, the 
examiner should attempt to quantify the degree of worsening of the hypertension beyond its baseline level that is due to the psychiatric disability.  The examiner should explain the reasons for the conclusions reached.  

3.  An addendum should be sought to the December 2016 QTC VA examination addressing the Veteran's cervical degenerative disc disease. The examiner should be asked to provide an opinion whether it is at least as likely as    not (50 percent probability or greater) that the Veteran's cervical degenerative disc disease was worsened beyond its normal progression by his service-connected low back disability. If so, the examiner should attempt to quantify the degree of worsening of the cervical disc disease beyond its baseline level that is due to the low back disability.  The examiner should explain the reasons        for the conclusions reached.  

4.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If  the benefits sought on appeal remain denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them the opportunity    to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




